Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 4/19/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747                                                                                                                                                                                                        

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “wherein said one or more channels comprise one or more first channels and wherein the second section of filter material comprises one or more second channels formed therein.”  Claims 17-19.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of channels are randomly spaced within the filter material” (claim 12) and “the second section of filter material comprises one or more second channels” (claims 17-19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 28 objected to because of the following informalities:  Claim 28 currently depends on claim 1.  Claim 1 has been canceled.  In the interest of compact prosecution, claim 28 has been interpreted to depend from claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensabaugh et al. (US 4,793,365) in view of Pryor et al. (US 4,807,809) and Byrne et al. (US 4,281,671)        
Regarding claims 14, 25, 26, Sensabaugh et al. disclose a smoking article that does not burn tobacco with a tobacco rod (i.e. plug of tobacco, see figure 4, element 28 9see below), and col. 6, 9-15) and two filter elements in an end-to-end configuration, the first is a cellulose acetate tube (40) with an annular section of cellulose acetate (42) surrounding an optional plastic tube (i.e. channel, 44) and the mouth end filter is a low efficiency cellulose acetate filter plug (45).  

    PNG
    media_image1.png
    189
    667
    media_image1.png
    Greyscale




Sensabaugh et al. do not disclose the second section is gathered polyester and that at least one of the first or second section contains a flavorant in the form of a fiber imbedded therein.  

    PNG
    media_image2.png
    606
    184
    media_image2.png
    Greyscale
However, Pryor et al. disclose filters for unconventional cigarettes analogous to the fuel element-based cigarette of Sensabaugh et al.  Pryor et al. teaches a gathered polyester sheet filters and illustrates the filters being used on the mouth end filter and disclose that the web can be natural or synthetic and includes polyesters (col. 7, 30-46).  Pryor discloses that the filter is designed to, “provide perceived temperature reductions without substantial reduction in the delivery of aerosol components (e.g. glycerin, flavor components, and the like…” for unconventional cigarettes.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the filter of Pryor for the mouth end filter of Sensabaught et al. because Pryor et al. teach that it is effective at lowering temperature and also not removing glycerin or flavor from an aerosol such as that produced by Sensabaugh et al. 




Sensabaugh et al. disclose that menthol may be added to the aerosol generator and at the mouthend but do not disclose how the flavor is added to the mouth end but do not disclose a flavorants comprising a fiber imbedded within the filter.
However, Bynre et al. disclose a cigarette filter capable of delivering flavor or other ingredients to the aerosol (i.e. smoke) by using a thread (i.e. fiber) instead of spraying the flavor over the filter and contaminating the production system with flavor (col. 1, 10-36) and also prevent migration of the flavor (51-58).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the thread or ribbon of Bynre et al. in the filter of Sensabaugh et al. and/or Pryor in order to add flavor to the aerosol.    
Regarding claims 15 and 16, Sensabaugh et al. disclose that the inner diameter of the tube (i.e. channel) is 4.5 mm which would have a internal cross-sectional area of 15.9 mm, which is considered to be more than 0.75 mm in diameter and about 15 mm in cross sectional area (col. 19, 1-29).
Regarding claim 17, Pryor discloses a filter element with a channel (see figure 10, above).  It would have been obvious to use this filter in place of the mouth end filter of Sensabaugh et al. to reduce removal of desired aerosol components as disclosed by Pryor et al.    
Regarding claims 18-19, Pryor does not expressly disclose the diameter or cross-sectional area of the tube within the filter.  However, it would have been obvious to one of ordinary skill int eh art at the time of invention/filing to use the same diameter as the first filter section as disclosed by Sensabaugh et al. (see rejection of claims 15 and 16 above).  
Regarding claim 20, the tobacco of Sensabaugh et al. is an aerosol forming material (i.e. smoke).    

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensabaugh et al. (US 4,793,365), Pryor et al. (US 4,807,809), and Byrne et al. (US 4,281,671) as applied to claim 2 above, and in further view of Casey, III et al. (US 5,396,911).         
Regarding claims 21-23, the references applied to claim 2 above do not expressly disclose that a polyol aerosol generating material is present, the aerosol generating mater is present at 10-50 wt. %, or that the tobacco material is reconstituted.  
However, Casey III, et al. disclose an aerosol forming material for a cigarette with a fuel source that is made of tobacco substrate (including reconstitute tobacco) which holds at least 15% by weight of aerosol material that includes glycerin (a polyol).  In addition, the moisture content of the tobacco substrate is between 8 and 12%.  Water is an aerosol forming material (col. 3, 8-68).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the tobacco material of Casey III, et al. in place of the tobacco material of Sensabaugh et al. in order to form a tobacco flavored aerosol.  
Regarding claim 24, Casey III, et al. discloses that the tobacco and aerosol former can be cast (col 12, line 65—col. 13, line 2), however, the steps and parameters for the process for making or extracting the fibers for this slurry do not add patentable details to this invention, as no structural characteristics are association with the step in the specification.  As such, this is a “product by process” claim.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claims 2, 3, 6, 11-13, and 27-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensabaugh et al. (US 4,793,365) in view of Pryor et al. (US 4,807,809), and Byrne et al. (US 4,281,671)        
Regarding claims 2, 3, 11, and 13 Sensabaugh et al. disclose a smoking article that does not burn tobacco with a tobacco rod (i.e. plug of tobacco, see figure 4, element 28, see below), and col. 6, 9-15) and two filter elements in an end-to-end configuration, the first is a cellulose acetate tube (40) with an annular section of cellulose acetate (42) surrounding an optional plastic tube (i.e. channel, 44) and the mouth end filter is a low efficiency cellulose acetate filter plug (45).  

    PNG
    media_image1.png
    189
    667
    media_image1.png
    Greyscale




Sensabaugh et al. do not disclose (A) the first section is gathered polyester, (B) has a plurality of channels, and (C) contains a flavor in the form of an imbedded fiber.    
Regarding (A), Sensabaugh et al. disclose, that the mouthend piece (i.e. both filter sections):
provides the enclosure which channels the vaporized aerosol forming substance into the mouth of the user. Due to its length, preferably about 50 to 60 mm or more, it also keeps the hot fire cone away from the mouth and fingers of the user.

Suitable mouthpieces should be inert with respect to the aerosol forming substances, should have a water or liquid proof inner layer, should offer minimum aerosol loss by condensation or filtration, and should be capable of withstanding the temperature at the interface with the other elements of the article. Preferred mouthpieces include the foil lined tube of FIGS. 1-3 and the cellulose-acetate tube employed in the embodiment of FIG. 4, as described hereinafter. Other suitable mouthpieces will be apparent to those of ordinary skill in the art.

The mouthend pieces of the invention may include an optional "filter" tip, which is used to give the article the appearance of the conventional filtered cigarette. Such filters include low density cellulose acetate filters and hollow or baffled plastic filters, such as those made of polypropylene. In addition, the entire length of article or any portion thereof may be overwrapped with cigarette paper.  (col. 12, 8-36).

Pryor et al. disclose filters for unconventional cigarettes analogous to the fuel element-based cigarette of Sensabaugh et al. and similar filter segments.  Pryor et al. teaches gathered sheet filters and illustrates and discloses that the web can be natural or synthetic and includes polyesters (col. 7, 30-46).  Pryor discloses that the filter is designed to, “provide perceived temperature reductions without substantial reduction in the delivery of aerosol components (e.g. glycerin, flavor components, and the like…” for unconventional cigarettes.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the filter of Pryor for in place of the tube segment of Sensabaught et al. because Pryor et al. teach that it is effective at lowering temperature and also not removing glycerin or flavor from an aerosol such as that produced by Sensabaugh et al.  

    PNG
    media_image2.png
    606
    184
    media_image2.png
    Greyscale
Regarding (B), both Sensabaugh et al. and Pryor et al. disclose channels for directing aerosol through the filter segment, however, Sensabaugh does not disclose a plurality of channels.  However, as shown in figures 8-10 of Pryor et al., multiple channels can be seen that pass through the filter due to the gathered nature of the filter material.  




Regarding (C), Sensabaugh et al. discloses that flavor (including menthol), “may be places between the aerosol generator and the mouthend, such as in…passage 26 which connects the aerosol generator to the mouth end…” (col. 11, 56-68).  Sensabaugh et al. does not teach a fiber embedded that contains the flavor.  
However, Bynre et al. disclose a cigarette filter capable of delivering flavor or other ingredients to the aerosol (i.e. smoke) by using a thread (i.e. fiber) instead of spraying the flavor over the filter and contaminating the production system with flavor (col. 1, 10-36) and also prevent migration of the flavor (51-58).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the thread or ribbon of Bynre et al. in the filter of Sensabaugh et al. and/or Pryor in order to add flavor to the aerosol.    
Regarding claim 6, the tobacco of Sensabaugh et al. is a known aerosol forming material (i.e. smoke and or volatile components).
Regarding claim 12, the channels illustrated by Pryor et al. appear to be randomly spaces within the filter material.
Regarding claim 27, neither Sensabaugh et al. nor Pryor et al. disclose cellulose acetate in any of the channels (i.e. less than all).
Regarding claims 28 and 29, Pryor et al. illustrate channels positioned along the periphery.  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensabaugh et al. (US 4,793,365), Pryor et al. (US 4,807,809), and Byrne et al. (US 4,281,671) as applied to claim 2 above and in further view of Davidson (US 2,001,709).        
Regarding claims 4 and 5, Sensabaugh et al. and Pryor et al. do not expressly disclose that the plurality of channels has a total cross-sectional area of about 0.1 to 50 mm2 or each channel has an internal diameter of about 0.25 to 2 mm.  However, Pryor et al. disclose that “the filter efficiency of such materials can be substantially lower than that of conventional cigarette filter materials such as cellulose acetate tow" (col. 8, 25-29). 
lt would have been obvious to change the amount of open space in the filter to obtain various amounts filter efficiency and particulate removal because it has been held that discovering an optimum value of a result effective variable involves only
routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA). In particular Pryor et al. point out that, “The pressure drop of a typically rods can be controlled from very low to quite high depending upon such factors as the width of the web which is pleated, the characteristics of the material which is pleated and the like" (col. 8, 25-29). It would have been obvious that such changes in the width of the pleated web would also alter the amount of cross-sectional area filled by the web material.
Alternatively, Davidson disclose cigarette filter elements composed of pleated web with large open spaces. For instance, see figures 8, 9, and 11 below.

    PNG
    media_image3.png
    149
    163
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    116
    252
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    120
    155
    media_image5.png
    Greyscale




It would have been obvious to one of ordinary skill in the art at the time of invention that the amount of open area on the cross sections shown by Davidson would have been within 0.1 and 50 mm2. It would have been obvious to one of ordinary skill in the art at the time of invention to use the pleated arrangements of Davidson to produce filters for cooling aerosols in the invention of Pryor because Davidson disclose their use in a variety of filtering arrangements “in accordance with the demands of the trade.” (col. 1, 28-48). 

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensabaugh et al. (US 4,793,365), Pryor et al. (US 4,807,809), and Byrne et al. (US 4,281,671) as applied to claim 2 above, and in further view of Casey, III et al. (US 5,396,911).         
Regarding claims 7-9, the references applied to claim 2 above do not expressly disclose that a polyol aerosol generating material is present, the aerosol generating mater is present at 10-50 wt. %, or that the tobacco material is reconstituted.  
However, Casey III, et al. disclose an aerosol forming material for a cigarette with a fuel source that is made of tobacco substrate (including reconstitute tobacco) which holds at least 15% by weight of aerosol material that includes glycerin (a polyol).  In addition, the moisture content of the tobacco substrate is between 8 and 12%.  Water is an aerosol forming material (col. 3, 8-68).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the tobacco material of Casey III, et al. in place of the tobacco material of Sensabaugh et al. in order to form a tobacco flavored aerosol.  
Regarding claim 10, Casey III, et al. discloses that the tobacco and aerosol former can be cast (col 12, line 65—col. 13, line 2), however, the steps and parameters for the process for making or extracting the fibers for this slurry do not add patentable details to this invention, as no structural characteristics are association with the step in the specification.  As such, this is a “product by process” claim.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747